Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record fails to teach, singly or in combination a system and a method that comprises an intermediate transformation node coupled between an input transformation node and an output transformation node, the intermediate transformation node is coupled to determine whether state information for that intermediate transformation node should be updated based on state information for each of the transformation nodes that the intermediate transformation node subscribe to each time a state update is received from at least one of the transformation nodes that intermediate transformation node subscribes to, and generates a state update when the stored state information for each of the transformation nodes that the intermediate transformation node subscribes to collectively indicates that the state update should be generated, furthermore, the intermediate transformation and the output transformation node are both configured to maintain state information for each transformation node that they subscribe to, the state information is updated each time a state update is received from another transformation node. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of alerting system and methods that include a network of transformation nodes monitoring event streams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114